 

Certain identified information has been omitted because the omitted information
is (i) not material and (ii) would likely cause competitive harm to OncoCyte
Corporation if publicly disclosed. Omitted portions of this exhibit are marked
[**].

 

Execution Copy

 

Development Agreement

 

This Development Agreement (“Agreement”), dated and effective as of September
30, 2019 (the “Effective Date”), is by and between Razor Genomics Inc., a
Delaware corporation (“Razor”), OncoCyte Corporation, a California corporation
(“OncoCyte”), and Encore Clinical, Inc., a Delaware corporation (“Encore”) (each
of Razor, OncoCyte, and Encore, collectively, the “Parties,” or each,
individually, a “Party”).

 

Preamble

 

WHEREAS, the Parties are parties to that certain Subscription and Stock Purchase
Agreement, dated as of September 4, 2019 (the “SSPA”), pursuant to which (i) at
the initial closing thereunder (the “Initial Closing”) (A) Razor agreed to
purchase and redeem from Encore shares of Razor’s common stock constituting
14.29% of Razor’s outstanding equity on a fully-diluted basis and (B) Razor
agreed to sell to OncoCyte a number of newly issued shares of Razor preferred
stock, constituting 25% of Razor’s outstanding equity on a fully-diluted basis
(after giving effect to the redemption), and (ii) after the Initial Closing, at
such times and subject to such conditions as set forth in the SSPA, including
the exercise of OncoCyte’s purchase option thereunder, Encore agreed to sell and
transfer to OncoCyte the remaining shares of Razor equity owned by Encore (the
consummation of such transaction, the “Second Closing”);

 

WHEREAS, Razor owns and/or has all worldwide licensed rights in certain
intellectual property rights pertaining to lung cancer prognostic assays (“Razor
Assay”);

 

WHEREAS, each of Razor, OncoCyte, and Encore shall jointly conduct and assume
the operational, financial and management control of prospective clinical trials
pertaining to the Razor Assay (“Clinical Trials”);

 

WHEREAS, Razor and OncoCyte have the right, duty, and obligation to
commercialize and sell the Razor Assay; and

 

WHEREAS, Encore is a former licensee of the intellectual property rights in the
Razor Assay.

 

NOW, THEREFORE, in consideration of the mutual covenants and terms and
conditions set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:

 

1. Definitions. For purposes of this Agreement, any capitalized term used but
not defined herein will have the meaning ascribed to such term in the SSPA.

 

2. Consulting Agreement. At or prior to the Initial Closing, Encore will enter
into a consulting agreement with OncoCyte, in form and substance reasonably
acceptable to Encore and OncoCyte (the “Consulting Agreement”), pursuant to
which Encore, through its personnel, will provide consulting services to or on
behalf of OncoCyte in support of the completion of the Clinical Trial and the
commercialization of the Razor Assay and with respect to such other matters with
respect to Razor’s business as reasonably requested by OncoCyte (collectively,
the “Services”). Under the Consulting Agreement, Encore will use its reasonable
efforts to timely provide Services as reasonably requested by OncoCyte. The
Consulting Agreement will have a four (4) year term. Compensation paid by
OncoCyte to Encore under the Consulting Agreement for provision of the Services
will be equal to $500,000 per year in aggregate, paid monthly in arrears, with
such compensation being paid in cash for the first year of the term of the
Consulting Agreement and either in cash or, at OncoCyte’s sole election, in a
combination of cash and shares of Buyer Common Stock in the second through
fourth years of the term of the Consulting Agreement, with no more than [**] of
the compensation being paid in shares of Buyer Common Stock during the second
year and no more than [**] of the compensation being paid in shares of Buyer
Common Stock during the third and fourth years (with any shares of Buyer Common
Stock valued at the Buyer Common Stock Price). The compensation under the
Consulting Agreement will constitute all of the amounts payable for any Services
provided by Encore in connection with the Development Agreement or the License
Agreement to be entered into by the Parties in connection with the SSPA (but
excluding fees payable under the Laboratory Agreement and any fees payable to
Encore based on the Approved Budgets for the Clinical Trial.

 

   

 



 

3. Steering Committee. Planning and execution of the Clinical Trial will be
overseen by a joint steering committee (the “Steering Committee”) to be formed
prior to the Initial Closing and to be made up of two representatives appointed
by OncoCyte and two representatives appointed by Encore prior to the Initial
Closing; provided, that after the Initial Closing, either of OncoCyte or Encore
may replace any representative designated by such Party by providing written
notice thereof to the other. Subject to Section 4 below, the Steering Committee
shall have full decision-making authority for the duration of the Clinical Trial
for all design, execution, and termination of the Clinical Trial for any reason
prior to completion, with any recommendations, determinations, decisions or
actions of the Steering Committee being made based on simple member majority
approval. In the event that a majority cannot be reached on any given element of
Clinical Trial design, execution or termination, with the exception of any
budget approvals or expenditures as stipulated in Section 4 below or any
publication approvals in Section 8 below, one of the Steering Committee
representatives appointed by Encore will make the final decision with regard to
said element. Notwithstanding the foregoing, Razor will end the Clinical Trial
if the FDA or another Governmental Authority (including any quasi-governmental
or certifying board or authority, such as the Institutional Review Board)
requires or recommends the termination of the Clinical Trial (a “Trial
Regulatory Termination”). For the avoidance of doubt, any Trial Regulatory
Termination shall not constitute a breach by any Party for purposes of this
Agreement.

 

4. Budget. Prior to the Initial Closing, the Steering Committee will agree upon
and approve by majority vote of the members the design and total budget for the
expenses and liabilities for the entire Clinical Trial, broken out by month and
year (such agreed upon budget, as it may be amended, the “Approved Total
Budget”) and an annual budget for the Clinical Trial expenses and liabilities
for the upcoming year, broken out by month (such agreed upon budget, as it may
be amended, the “Approved Initial Annual Budget”). Each year after the Initial
Closing (promptly prior to the applicable anniversary of the Initial Closing),
the Steering Committee will agree upon and approve by majority vote of the
members an annual budget for the Clinical Trial expenses and liabilities for the
upcoming year, broken out by month (such agreed upon budget, as it may be
amended, an “Approved Subsequent Annual Budget” and, any Approved Subsequent
Annual Budget or Approved Initial Annual Budget, as applicable, an “Approved
Annual Budget”, and the Approved Annual Budgets and the Approved Total Budget,
collectively, the “Approved Budgets”). In the event that the Steering Committee
cannot achieve majority member approval of an Approved Subsequent Annual Budget,
the Approved Total Budget will continue for such year until the new Approved
Subsequent Annual Budget is approved by a majority of the Steering Committee. At
the end of each quarter, the Steering Committee will meet to review and discuss
Razor’s expenditures and liabilities incurred for the Clinical Trial under the
Approved Annual Budget then in effect and the Approved Total Budget, and
consider in good faith any potential amendments for the remaining quarters of
the Approved Annual Budget and the remaining periods of the Approved Total
Budget (provided, that no changes to an Approved Budget will be made without
majority approval of the members of the Steering Committee). Without the prior
approval (by a majority of the members) of the Steering Committee, Razor will
not incur or pay any expenses or liabilities in connection with the Clinical
Trial (a) in excess of [**] of the aggregate amount under any Approved Budget
then in effect or (b) [**] of the amount for any aggregate line item (based on
nature of cost) under any Approved Budget then in effect.

 

  2

   



 

5. Clinical Trial Reserve; Funding of Clinical Trial by OncoCyte.

 

5.1 Four Million U.S. Dollars ($4,000,000) of the proceeds paid to Razor in the
Subscription (the “Clinical Trial Expense Reserve”) will be set aside and used
solely towards the completion of the Clinical Trial, with the Clinical Trial
Expense Reserve being used solely for Clinical Trial expenses that are incurred
after the Initial Closing in accordance with the Approved Budgets (and for the
avoidance of doubt, excluding any amounts previously advanced by OncoCyte to
Razor as documented pursuant to the Secured Note). With the exceptions of (i) up
to [**] of costs related to renewing or maintaining the Clinical Trial’s
electronic data capture system and/or biostatistics support and (ii) the
out-of-pocket costs relating to planned meetings with key investigators at the
World Conference on Lung Cancer in Barcelona on September 7-9, 2019 (clauses (i)
and (ii) together, the “Permitted Pre-Closing Clinical Trial Expenses”), any
existing Clinical Trial expenses or other liabilities that are or have been
incurred prior to the Effective Date (“Pre-Closing Clinical Trial Expenses”)
will be borne and paid by Razor using funds other than the Clinical Trial
Expense Reserve, and OncoCyte will have no liability for any Pre-Closing
Clinical Trial Expenses.

 

5.2 All expenses for the Clinical Trial through completion of the Clinical Trial
(other than Pre-Closing Clinical Trial Expenses) in excess of the Clinical Trial
Expense Reserve up to the total Approved Budgets as determined by the Steering
Committee will be paid directly by OncoCyte on behalf of Razor.

 

6. Other Payments.

 

6.1 Upon the Initial Closing, OncoCyte will pay One Million U.S. Dollars
($1,000,000) in cash to Encore for having achieved a positive draft local
coverage decision from the Centers for Medicare and Medicaid Services Molecular
Diagnostic Services Program (“CMS/MolDX”), by wire transfer in immediately
available funds to such account or accounts as designated by Encore or by
delivery of a certified or bank cashier’s check payable to, or upon the order
of, Encore.

 

6.2 In the event of a final positive local coverage decision from CMS/MolDx
within twelve (12) months after the Initial Closing, OncoCyte will promptly
thereafter pay Four Million U.S. Dollars ($4,000,000) in cash to Encore, by wire
transfer in immediately available funds to such account or accounts as
designated by Encore or by delivery of a certified or bank cashier’s check
payable to, or upon the order of, Encore.

 

6.3 If within [**] after the Initial Closing, Encore is substantially
responsible for obtaining funding to OncoCyte or Razor from a pharmaceutical
company for the Clinical Trial, OncoCyte or Razor, as applicable, will pay
Encore [**] of the amount actually received from such a pharmaceutical company
within [**] after receipt, by wire transfer in immediately available funds to
such account or accounts as designated by Encore or by delivery of a certified
or bank cashier’s check payable to, or upon the order of, Encore; provided, that
if such pharmaceutical company is the company set forth on Schedule 6.3 hereto
or its subsidiaries (the “Identified Pharma Company”), and within [**] after the
Initial Closing the Identified Pharma Company provides funding for the Clinical
Trial to OncoCyte or Razor, OncoCyte or Razor will pay [**] of the amount
received to Encore within [**] after receipt, with the total payments to Encore
with respect to any funding from the Identified Pharma Company not to exceed
Three Million U.S. Dollars ($3,000,000), irrespective of the total amount paid
by the Identified Pharma Company.

 

  3

   



 

6.4 Upon completion of enrollment in the Clinical Trial for the full number of
patients thereunder (currently estimated to be [**], subject to the
determination of the Steering Committee prior to the Initial Closing), OncoCyte
shall issue to the Company Holders (as defined in the SPA) shares of Buyer
Common Stock equal in value to Three Million U.S. Dollars ($3,000,000), with
each share of OncoCyte Common Stock valued at the Buyer Common Stock Price as of
the date of issuance; provided, that (i) if Buyer would be required by this
Section 6.4 (together with any shares of Buyer Common Stock issuable to Company
Holders under the SSPA or under the Minority Holder Purchase Agreements) to
issue to the Company Holders more than 19.99% of the issued and outstanding
shares of Buyer Common Stock or the outstanding voting power of OncoCyte, in
either case as of the date of the SSPA, prior to giving effect to such issuance,
or if such issuance would otherwise require the approval of OncoCyte’s
stockholders pursuant to the rules and regulations of the NYSE American or other
applicable law, regulation or rule, then OncoCyte, at its sole election, may
deliver cash in lieu of shares of Buyer Common Stock to the extent that such
cash delivery avoids requiring OncoCyte shareholder approval; and (ii) no
fractional shares of Buyer Common Stock will be issued by OncoCyte and any
fractional numbers will be rounded down to the nearest whole share and any
fractional amount will instead be paid by OncoCyte in cash. The payments to the
Company Holders under this Section 6.4 shall be allocated among the Company
Holders on a pro rata basis based on (i) prior to the Second Closing, the shares
of Razor owned by each such Company Holder at such time and (ii) at or after the
Second Closing, the Purchased Shares (as defined in the SSPA) sold to OncoCyte
under the SSPA and the Minority Holder Purchase Agreements.

 

7. CLIA Laboratory Costs for Clinical Trial. As set forth in the License
Agreement, OncoCyte will assume all costs under Razor’s Laboratory Agreement
with Encore (as amended, including at the Initial Closing, the “Laboratory
Agreement”) associated with the operation of Razor’s CLIA laboratory incurred
for periods from and after the Initial Closing in accordance, including the
provision of the Razor Assay for the Clinical Trial.

 

8. Clinical Trials IP. To the extent permitted under the terms of the Amended
and Restated Exclusive License Agreement for Gene-Based Assays for Cancer
Diagnosis and Prognosis, dated as of February 15, 2018, by and between the
Regents of the University of California, acting through the University of
California, San Francisco Office of Technology Management, and Razor (as
amended, the “UCSF License”), all of the intellectual property rights to the
Clinical Trial, including any new inventions, improvements or discoveries (the
“New IP”), will be jointly owned by Razor and OncoCyte. Information and data
regarding the Clinical Trial and its results may not be published, distributed
or otherwise disclosed without the prior approval of the Steering Committee (by
majority of the members).

 

9. Provision of Personnel, Materials and Services in Connection with the
Clinical Trial.

 

9.1 OncoCyte may provide certain of its personnel to perform work in connection
with the Clinical Trial, as well as capital expenditures and materials, and,
with prior written approval by Razor on a case-by-case basis (not to be
unreasonably withheld, delayed or conditioned) or otherwise to the extent set
forth in an Approved Budget then in effect, will be permitted to charge Razor
for such services, capital expenditures and materials based on internal fully
burdened costs and activity driver allocations at cost (plus a potential markup
if required to do so for tax purposes).

 

9.2 Encore may be contracted by Razor or OncoCyte to provide personnel,
materials or services to the Clinical Trial beyond the provision of the Razor
Assay (as set forth in the Laboratory Agreement) and the Services, such
additional personnel, materials and services to be expressly designated in the
Approved Budget then in effect as extending beyond costs covered by the
Laboratory Agreement and the Consulting Agreement.

 

  4

   



 

9.3 Any decisions to hire a third party service provider to provide services in
connection with the Clinical Trial will be made by the Steering Committee.

 

10. Compliance with Laws; Insurance.

 

10.1 Each Party shall comply and shall ensure that its employees, agents, and
independent contractors (including subcontractors) comply with all applicable
Laws in the exercise of its rights and performance of its obligations under this
Agreement.

 

10.2 Each Party will maintain reasonable and necessary insurance, including
Clinical Trial insurance by Razor, the cost of said Clinical Trial insurance for
periods after the Initial Closing to be included in the Approved Budgets and to
be paid for either by the Clinical Trial Expense Reserve or OncoCyte in
accordance with Section 5 above.

 

11. Termination.

 

11.1 This Agreement can be terminated as follows:

 

(a) by mutual written consent of OncoCyte, Razor and Encore;

 

(b) by either OncoCyte or Encore, by providing written notice thereof to the
other Parties, if the Clinical Trial is ended by either the Steering Committee
or a Trial Regulatory Termination, in either case, prior to completion;

 

(c) by OncoCyte by providing written notice thereof to the other Parties, if
there has been a material breach or violation by Encore or, prior to the Second
Closing, Razor of their respective representations, warranties, covenants or
agreements under this Agreement, the License Agreement, the Consulting Agreement
or the Laboratory Agreement and such breach or violation is not cured within
[**] after written notice of such breach or violation is provided by OncoCyte to
Encore;

 

(d) by Encore by providing written notice thereof to the other Parties, if there
has been a material breach or violation by OncoCyte of its representations,
warranties, covenants or agreements under this Agreement, the License Agreement,
the Consulting Agreement or the Laboratory Agreement and such breach or
violation is not cured within [**] after written notice of such breach or
violation is provided by Encore to OncoCyte; or

 

(e) by Encore by providing written notice thereof to the other Parties, if the
Second Closing Milestone is achieved under the SSPA, but OncoCyte fails to
complete the Second Closing (as contemplated by the SSPA) as a result of the
cancellation of the Second Closing Purchase Option under Section 4.5(d) of the
SSPA.

 

11.2 In the event of the termination of this Agreement, the obligations of the
Parties under this Agreement will become null and void, and there shall be no
further liability or obligation on the part of any Party or any of their
respective Representatives hereunder. Notwithstanding anything herein to the
contrary, no termination of this Agreement shall affect (i) any obligations of
the parties under Sections 2, 3, 4, 5, 8, 13, 15 and this Section 11, which
shall survive any termination of this Agreement (provided, that Sections 2, 3, 4
and 5 shall not survive any termination pursuant to Section 11.1(b) above) or
(ii) any Liability of a Party for a willful breach or violation of this
Agreement or any Fraud Claim against such Party, in either case, prior to such
termination.

 

  5

   



 

12. [Reserved]

 

13. Confidentiality.

 

13.1 Each Party acknowledges that it may receive or gain access to the other
Party’s non-public proprietary or confidential information (including any
confidential information of third parties where such other Party has an
obligation of confidentiality with respect thereto, “Confidential Information”)
in pursuit of the Clinical Trials. Except as provided in Section 13.2 or
otherwise agreed in writing by the Parties, each Party, as the receiving party
of the other Parties’ Confidential Information (the “Recipient”), shall: (a) use
at least the same standard of care to protect and safeguard the confidentiality
of the Confidential Information of the disclosing party (the “Discloser”) as the
Recipient uses to protect its own Confidential Information (but no less than
reasonable care); and (b) not use or disclose, nor permit to be used or
accessed, the Discloser’s Confidential Information for any purpose other than to
exercise the Recipient’s rights or perform its obligations under this Agreement.

 

13.2 Notwithstanding the foregoing obligations of confidentiality and
restrictions on use, the Recipient may disclose the Discloser’s Confidential
Information: (a) to the Recipient’s Representatives who (i) have a need to know
such Confidential Information to assist the Recipient or act on its behalf in
exercising the Recipient’s rights or performing its obligations under this
Agreement; and (ii) are bound by written agreements containing confidentiality
and non-disclosure obligations generally at least as restrictive as those set
forth in this Section 13; provided that the receiving Party shall ensure
compliance with, and be liable for any breach of this Section by any such
employees, agents, or independent contractors; (b) as required by applicable Law
or the rules or regulations of the SEC or any applicable securities exchange, in
which case the Recipient shall use commercially reasonable efforts to allow the
Discloser reasonable time to comment on any such disclosure, and arrange for any
required filing with respect to, such disclosure, release or announcement in
advance of such issuance; or (c) to actual or prospective acquirers, licensees
(including sublicensees), investors, lenders, and other financial or commercial
partners (and to their respective advisors, agents, and representatives),
including any pharmaceutical company as contemplated by Section 6.3, to the
extent reasonably necessary for evaluating or carrying out the objectives of
this Agreement, in each case under written obligations of confidentiality and
non-disclosure at least as restrictive as those set forth in this Section 13.

 

14. Mutual Representations and Warranties. Each Party represents and warrants to
the other Parties that: (a) it is duly organized, validly existing, and in good
standing under the Laws of its jurisdiction of incorporation or organization,
and has the full power and authority to enter into this Agreement and to perform
its obligations hereunder; (b) the execution of this Agreement by such Party’s
representative whose signature is set forth at the end hereof has been duly
authorized by all necessary corporate action of such Party; (c) when executed
and delivered by such Party, this Agreement constitutes the legal, valid, and
binding obligation of such Party, enforceable against such Party in accordance
with its terms; and (d) the execution, delivery, and performance of this
Agreement by such Party does not violate, conflict with, require consent under,
or result in any breach of or default under (i) any applicable Law or (ii) the
provisions of any contract, instrument, or understanding to which it is a party
or by which it is bound, including with respect to the Company, the UCSF
License.

 

15. Miscellaneous

 

15.1 Limitation of Liability. To the fullest extent permitted by applicable law,
no Party will be liable to the other Parties under this Agreement for any
consequential, incidental, indirect, exemplary, special, punitive, or enhanced
damages, or for any loss of actual or anticipated profits (regardless of how
these are classified as damages), whether arising out of breach of contract,
tort (including negligence or strict liability), statute, or otherwise
(including the entry into, performance, or breach of this Agreement), regardless
of whether such damage was foreseeable and whether either party has been advised
of the possibility of such damages. The foregoing limitations do not apply to
losses arising out of or relating to the gross negligence or willful misconduct
of a party or any of its sublicensees or subcontractors in performing under this
Agreement.

 

  6

   



 

15.2 Arbitration. Any and all disputes, controversies and claims (other than
applications for a temporary restraining order, preliminary injunction,
permanent injunction or other equitable relief or application for enforcement of
a resolution under this Section 15.2) arising out of, related to, or in
connection with this Agreement or the transactions contemplated hereby (a
“Dispute”) shall be governed by this Section 15.2. A Party must, in the first
instance, provide written notice of any Disputes to the other Parties subject to
such Dispute, which notice must provide a reasonably detailed description of the
matters subject to the Dispute. The Parties involved in such Dispute shall seek
to resolve the Dispute on an amicable basis within ten (10) days of the notice
of such Dispute being received by such other Parties subject to such Dispute;
the “Resolution Period”); provided, that if any Dispute would reasonably be
expected to have become moot or otherwise irrelevant if not decided within sixty
(60) days after the occurrence of such Dispute, then there shall be no
Resolution Period with respect to such Dispute. Any Dispute that is not resolved
during the Resolution Period may immediately be referred to and finally resolved
by arbitration pursuant to the then-existing Expedited Procedures (as defined in
the AAA Procedures) of the Commercial Arbitration Rules (the “AAA Procedures”)
of the American Arbitration Association (the “AAA”). Any Party involved in such
Dispute may submit the Dispute to the AAA to commence the proceedings after the
Resolution Period. To the extent that the AAA Procedures and this Agreement are
in conflict, the terms of this Agreement shall control. The arbitration shall be
conducted by one arbitrator nominated by the AAA promptly (but in any event
within five (5) Business Days) after the submission of the Dispute to the AAA
and reasonably acceptable to each Party subject to the Dispute, which arbitrator
shall be a commercial lawyer with substantial experience arbitrating disputes
under clinical trial development agreements. The arbitrator shall accept his or
her appointment and begin the arbitration process promptly (but in any event
within five (5) Business Days) after his or her nomination and acceptance by the
Parties subject to the Dispute. The proceedings shall be streamlined and
efficient. The arbitrator shall decide the Dispute in accordance with the
substantive law of the State of Delaware. Time is of the essence. Each Party
subject to the Dispute shall submit a proposal for resolution of the Dispute to
the arbitrator within ten (10) days after confirmation of the appointment of the
arbitrator. The arbitrator shall have the power to order any Party to do, or to
refrain from doing, anything consistent with this Agreement, the SSPA, the other
Ancillary Documents and applicable Law, including to perform its contractual
obligation(s); provided, that the arbitrator shall be limited to ordering
pursuant to the foregoing power (and, for the avoidance of doubt, shall order)
the relevant Party (or Parties, as applicable) to comply with only one or the
other of the proposals. The arbitrator’s award shall be in writing and shall
include a reasonable explanation of the arbitrator’s reason(s) for selecting one
or the other proposal. The seat of arbitration shall be in the State of
California, and the language of the arbitration shall be English.

 

15.3 Governing Law; Jurisdiction; Waiver of Jury Trial. This Agreement shall be
governed by, and construed in accordance with, the laws of the State of Delaware
(without giving effect to its choice of law principles). Subject to Section
15.2, for purposes of any Action arising out of or in connection with this
Agreement or any transaction contemplated hereby or thereby, each of the Parties
(a) irrevocably submits to the exclusive jurisdiction and venue of any state or
federal court located in the State of California (and any appellate courts
thereof), (b) agrees that service of any process, summons, notice or document by
U.S. registered mail to such Party’s respective address set forth in Section
15.6 shall be effective service of process for any Action with respect to any
matters to which it has submitted to jurisdiction in this Section 15.3, and (c)
waives and covenants not to assert or plead, by way of motion, as a defense or
otherwise, in any such Action, any claim that it is not subject personally to
the jurisdiction of such court, that the Action is brought in an inconvenient
forum, that the venue of the Action is improper or that this Agreement or the
subject matter hereof may not be enforced in or by such court, and hereby agrees
not to challenge such jurisdiction or venue by reason of any offsets or
counterclaims in any such Action. The Parties hereby knowingly, voluntarily and
intentionally waive the right any may have to a trial by jury in respect to any
litigation based hereon, or arising out of, under, or in connection with this
Agreement and any agreement contemplated to be executed in connection herewith,
or any course of conduct, course of dealing, statements (whether verbal or
written) or actions of any Party in connection with such agreements.

 

  7

   



 

15.4 Remedies. Except as specifically set forth in this Agreement, any Party
having any rights under any provision of this Agreement will have all rights and
remedies set forth in this Agreement and all rights and remedies which such
Party may have been granted at any time under any other contract or agreement
and all of the rights which such Party may have under any applicable Law. Except
as specifically set forth in this Agreement, any such Party will be entitled to
(a) seek to enforce such rights specifically, without posting a bond or other
security or proving damages or that monetary damages would be inadequate, (b) to
recover damages by reason of a breach of any provision of this Agreement and (c)
to exercise all other rights granted by applicable Law. The exercise of any
remedy by a Party will not preclude the exercise of any other remedy by such
Party.

 

15.5 Further Assurances. Each Party shall, upon the reasonable request of
another Party, promptly execute such documents and perform such acts as may be
necessary to give full effect to the terms of this Agreement.

 

15.6 Notices. Any notice, request, instruction or other document to be given
hereunder by a party hereto shall be in writing and shall be deemed to have been
given, (i) when received if given in person or by courier or a courier service,
(ii) on the date of transmission if sent by facsimile or email (with affirmative
confirmation of receipt, and provided, that the party providing notice shall
within two (2) Business Days provide notice by another method under this Section
15.6) or (iii) three (3) Business Days after being deposited in the U.S. mail,
certified or registered mail, postage prepaid:

 

If to Encore or, at or prior to the Second Closing, Razor, to:

 



Razor Genomics Inc.

150 N. Hill Drive, Suite 14

Brisbane, CA 94005

Attn: Michael Mann, CEO

Telephone No: [**]

Email: [**]



with a copy (which will not constitute notice) to:

 

Latham & Watkins LLP



140 Scott Drive

Menlo Park, CA 94025

Attn: Benjamin A. Potter, Esq.

Facsimile No.: [**]

Telephone No: [**]

Email: [**]



   

If to Oncocyte or, after the Second Closing, Razor, to:

 

OncoCyte Corporation

1010 Atlantic Avenue, Suite 102

Alameda, California 94501

Attn: Albert P. Parker, COO

Telephone No: [**]

Email: [**]

with a copy (which will not constitute notice) to:

 

Ellenoff Grossman & Schole LLP

1345 Avenue of the Americas, 11th Floor

New York, New York 10105

Attn: Matthew A. Gray, Esq.;

Robert Charron, Esq.

Facsimile No.: [**]

Telephone No.: [**]

Email: [**]

 

or to such other individual or address as a party hereto may designate for
itself by notice given as herein provided.

 

  8

   



 

15.7 Interpretation. The headings in this Agreement are for reference only and
do not affect the interpretation of this Agreement. For purposes of this
Agreement, (a) the words “include,” “includes,” and “including” will be deemed
to be followed by the words “without limitation”; (b) the word “or” is not
exclusive; and (c) the words “herein,” “hereof,” “hereby,” “hereto,” and
“hereunder” refer to this Agreement as a whole. Unless the context otherwise
requires, references herein: (x) to Sections and Schedules refer to the Sections
of and Schedules attached to this Agreement; (y) to an agreement, instrument, or
other document means such agreement, instrument, or other document as amended,
supplemented, and modified from time to time to the extent permitted by the
provisions thereof; and (z) to a statute means such statute as amended from time
to time and includes any successor legislation thereto and any regulations
promulgated thereunder. This Agreement is to be construed without regard to any
presumption or rule requiring construction or interpretation against the party
drafting an instrument or causing any instrument to be drafted.

 

15.8 Entire Agreement. This Agreement, together with any other documents
referenced or incorporated herein by reference (including the SSPA, the License
Agreement and the Consulting Agreement) and all related schedules, constitutes
the sole and entire agreement of the Parties with respect to the subject matter
contained herein, and supersedes all prior and contemporaneous understandings,
agreements, representations, and warranties, both written and oral, with respect
to such subject matter.

 

15.9 Assignment; Third Party Beneficiaries. This Agreement may not be assigned
by any Party without the prior written consent of the other Parties hereto, and
any attempted assignment in violation of this Section 15.9 will be null and void
ab initio; provided, however, that upon or after the Second Closing, each of
OncoCyte and Razor may assign its rights and obligations hereunder: (i) to any
Affiliate of such Party, as applicable (provided, that such assigning Party
shall remain primarily responsible for its obligations hereunder); (ii) to any
Person acquiring all or substantially all of the assets of OncoCyte and its
Subsidiaries taken as a whole or all or substantially all of the assets of Razor
and its Subsidiaries taken as a whole or a majority of the outstanding equity
securities of OncoCyte or Razor (whether by stock purchase, merger,
consolidation or otherwise); provided, that the assignee expressly assumes the
obligations of OncoCyte or Razor, as applicable, hereunder; or (iii) as security
to any Person providing debt financing to OncoCyte or its Affiliates for any of
the transactions contemplated by the SSPA or this Agreement. Subject to the
preceding sentence, this Agreement will apply to, be binding in all respects
upon and inure to the benefit of the successors and permitted assigns of each
Party. This Agreement is for the sole benefit of the Parties and their
successors and permitted assigns and nothing herein expressed or implied shall
give or be construed to give to any Person, other than the Parties and such
successors and permitted assigns, any legal or equitable rights hereunder.
Without limiting the foregoing, the Minority Holders shall not have any right
hereunder to make any claims against OncoCyte with respect to Section 6.4.

 

15.10 Amendment; Modification; Waiver. This Agreement may only be amended,
modified, or supplemented by an agreement in writing signed by each of the
Parties. No waiver by any Party of any of the provisions hereof will be
effective unless expressly set forth in writing and signed by the waiving Party.
Except as otherwise set forth in this Agreement, no failure to exercise, or
delay in exercising, any rights, remedy, power, or privilege arising from this
Agreement will operate or be construed as a waiver thereof; nor will any single
or partial exercise of any right, remedy, power, or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power, or privilege.

 

15.11 Severability. If any term or provision of this Agreement is invalid,
illegal, or unenforceable in any jurisdiction, such invalidity, illegality, or
unenforceability will not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction. Upon a determination that any term or other provision is invalid,
illegal, or unenforceable, the Parties shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the Parties as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the greatest
extent possible.

 

15.12 Counterparts. This Agreement may be executed in counterparts, each of
which will be deemed an original, but all of which together will be deemed to be
one and the same agreement. A signed copy of this Agreement delivered by
facsimile, email, or other means of electronic transmission will be deemed to
have the same legal effect as delivery of an original signed copy of this
Agreement.

 

{Remainder of Page Left Blank; Signature Page Follows}

 

  9

   



 

IN WITNESS WHEREOF, the Parties have executed this Agreement effective as of the
Effective Date.

 

  OncoCyte:       ONCOCYTE CORPORATION         By: /s/ Ron A. Andrews   Name:
Ron A. Andrews   Title: President and Chief Executive Officer         Encore:  
    ENCORE CLINICAL, INC.         By: /s/ Michael Mann   Name: Michael Mann  
Title: Chief Executive Officer         Razor:       RAZOR GENOMICS INC.        
By: /s/ Michael Mann   Name: Michael Mann   Title: Chief Executive Officer

 

  10

   

 

Schedule 6.3

Identified Pharma Company

 

[**]

 

  11

   

 







